Title: From George Washington to William Colfax, 4 August 1782
From: Washington, George
To: Colfax, William


                  
                     Sir,
                     Head Quarters 4th Augt 1782
                  
                  I want an acct of all expenditures—from the time we arrived at this place, till the first day of this Month.
                  Also of every thing drawn from the Contractors during that period.
                  I likewise desire, to have an acct of every thing else which may have been had from other Quarters, if any there be—As well Provision, Liquors, and Stores—as necessaries from the Quarter Master—these as before, from our arrival at this place till the first Instt.
                  After this it is my wish to have regular accts of a like nature, the first day of every month; of the expenditures, and draughts of the preceeding Month.  I am Sir Yr Most Obedt
                  
                     Go: Washington
                  
               